Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing October 2, 2008 Gary Newberry US S ECURITIES AND E XCHANGE C OMMISSION Division of Corporation Finance treet, N.E. Washington, DC 20549 Re: Lucas Energy, Inc. Comment Letter dated September 19, 2008 Dear Mr. Newberry: Pursuant to our telephone conversation, Lucas Energy will be providing, under separate cover, via overnight courier, hard copy and electronic compact disk formatted data in support of information requested in Comments #8, #9 and #11 (a) through (d), which should be delivered in the next few days. Lucas will provide its proposed changes, amendments or modifications in response to the Comments of September 19, 2008, on or before 10 business days from today (October 16 th , I believe), and, upon acceptance of the proposals, Lucas would then amend the respective filings. Respectfully, Christopher Dieterich DIETERICH & MAZAREI Counsel to Lucas Energy, Inc.
